Citation Nr: 0418061	
Decision Date: 07/07/04    Archive Date: 07/21/04

DOCKET NO.  02-14 064	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for right ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel





INTRODUCTION

The veteran served on active duty from April 1973 to April 
1977.  He was a member of the Coast Guard Reserve from June 
1987 to April 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which declined to find that new and 
material evidence had been submitted to reopen a claim of 
service connection for right ear hearing loss.

The Board notes that the September 2002 statement of the case 
(SOC) indicates that the veteran also raised the issue of 
service connection for left ear hearing loss.  In his 
September 2002 substantive appeal (on VA Form 9), the veteran 
appealed all of the issues listed in the SOC.  However, in a 
September 2003 Decision Review Officer decision, the RO 
granted service connection for the veteran's left ear hearing 
loss.  The Board believes this represents a full grant of the 
benefit sought as to that matter.  This claim is therefore 
not before the Board at this time, and the Board will confine 
its discussion to the issue as set forth on the first page, 
above.


FINDINGS OF FACT

1.  A June 1981 unappealed rating decision denied service 
connection for right ear hearing loss.

2.  The evidence added to the record since the June 1981 
rating decision does not bear directly and substantially upon 
the specific matter under consideration regarding service 
connection for right ear hearing loss, is cumulative of 
evidence previously considered, is not both new and material, 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claim.



CONCLUSION OF LAW

The June 1981 rating decision that denied service connection 
for right ear hearing loss is final; new and material 
evidence has not been submitted to reopen the claim for 
service connection for right ear hearing loss.  38 U.S.C.A. 
§§ 5100-5103A, 5106-7, 5108, 7104(b), 7105 (West 2002); 38 
C.F.R. §§ 3.156(a), 3.102, 3.159, 3.385, 20.1100, 20.1105 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records show no treatment for, 
or diagnosis of, right ear hearing loss.

In April 1981, the veteran underwent VA examination.  On the 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
N/A
10
LEFT
15
15
15
N/A
25

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 in the left ear.  The 
examination report indicates that the veteran's hearing was 
within normal limits, bilaterally.

A June 1981 rating decision denied service connection for a 
hearing disability, on the basis that the veteran's service 
medical records failed to disclose evidence of any hearing 
loss.  The VA examination the veteran underwent in April 1981 
noted that he had hearing within normal limits, bilaterally.  
The rating decision stated that in the absence of evidence 
supporting the veteran's contentions of a hearing loss, 
service connection of such a condition was not warranted.

An April 2000 VA outpatient treatment record showed the 
veteran's audiogram was significant for a mild conductive 
right hearing loss of approximately 10 to 15 decibels.

An August 2000 rating decision declined to find that new and 
material evidence had been submitted to reopen a claim for 
right ear hearing loss.  In a September 2000 notice of 
disagreement, the veteran disagreed with, in pertinent part, 
the RO's decision regarding his right ear hearing loss claim.

An October 2001 VA outpatient treatment report shows there 
were no significant decreases in hearing thresholds found.  
There were 15 decibel improvements in air conduction 
thresholds noted at .25 and 8 kHz in the veteran's right ear.  
The veteran was fitted for custom hearing aids/noise 
generator combination units.

An April 2002 VA treatment record shows that pure tone air 
conduction testing was repeated and compared to the audiogram 
from October 2001.  No significant changes were found.

An October 2002 VA outpatient report shows that pure tone air 
conduction testing was repeated and compared to the audiogram 
from April 2002.  No significant changes were found.

In March 2003, the veteran participated in a conference with 
a Decision Review Officer (DRO).  The conference report shows 
that the DRO met with the veteran, his spouse, and his 
representative.  The veteran indicated that he believed his 
bilateral hearing loss was caused by his duty in the Oregon 
Army National Guard and the Coast Guard Reserve.  He wanted 
the RO to obtain the medical records from those duty periods.  
He stated that he did not believe the RO had obtained recent 
treatment records from the Portland VA Medical Center.  The 
DRO and the veteran agreed the DRO would attempt to obtain 
any additional service medical records which were not 
currently associated with the veteran's claims folder.  
Recent treatment records from the Portland VA Medical Center 
would also be obtained and reviewed.

In September 2003, the veteran underwent examination at an 
audiology clinic, conducted as his VA examination.  The 
audiologist indicated that the veteran's claims folder was 
available and reviewed.  She commented that in March 1972 the 
veteran's hearing was within normal limits, bilaterally.  She 
noted that sequential hearing screenings were consistent with 
normal hearing until 1987, when a mild high frequency hearing 
loss was documented in the left ear.  In September 1991, a 
private audiologic assessment was seen as consistent with 
progression of the high frequency hearing loss in the left 
ear.  He had been fitted with binaural hearing aids in 2002, 
and used them periodically to enhance his communication 
ability and provide relief from tinnitus.

The veteran reported decreased hearing and tinnitus for many 
years.  According to the veteran, he had served in the Coast 
Guard and Army from 1973 through 1995.  During his military 
service, he stated he was exposed to noise from weapons fire, 
grenades, helicopters, artillery, small arms fire, jet 
aircraft engines, shipboard engines, and heavy equipment.  He 
said he had utilized hearing protection when available, but 
stated it was often not provided.  Occupational noise 
exposure was not reported during his employment with the 
Postal Service following discharge.  Avocational noise 
exposure was reported for power tools, motorcycles, and 
target shooting; however, the veteran stated he consistently 
used hearing protection during those activities.

On the audiological evaluation pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
15
20
30
LEFT
35
30
25
35
65




The Maryland CNC word test revealed speech recognition 
ability of 94 percent in the right ear and 92 in the left 
ear.

Pure tone air and bone conduction testing revealed a mild 
sensorineural hearing loss in the right ear.  The speech 
reception threshold was consistent with the veteran's pure 
tone thresholds in both ears.  The clinical audiologist 
opined that the veteran's hearing loss was consistent with 
his history of noise exposure, and was more likely than not 
related to noise exposure in service.

II.  Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 
2004); Pelegrini v. Principi, 17 Vet. App. 412 (2004).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).


Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that the Secretary of Veterans Affairs has filed a 
motion with the U.S. Court of Appeals for Veterans Claims 
seeking review and clarification of the Pelegrini decision, 
cited above.  The Board further finds that the requirements 
of the VCAA have been satisfied in this matter.

In an October 2001 letter, the RO informed the veteran of the 
VCAA and its affect on his claim.  In addition, the veteran 
was advised, by virtue of a detailed September 2002 SOC 
issued during the pendency of this appeal, of the pertinent 
law, and what the evidence must show in order to substantiate 
his claim to reopen service connection for right ear hearing 
loss.  We, therefore, believe that appropriate notice has 
been given in this case.  The Board notes, in addition, that 
a substantial body of lay and medical evidence was developed 
with respect to the veteran's claim, and that the SOC issued 
by the RO clarified what evidence would be required to 
establish new and material evidence.  The veteran responded 
to the RO's communications with additional evidence and 
argument, thus curing (or rendering harmless) any previous 
omissions.  Further, the claims file reflects that the 
September 2002 SOC contained the new duty-to-assist 
regulation codified at 38 C.F.R. § 3.159 (2003).  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim to reopen has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.




Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The U.S. Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

B.  New and Material Evidence

The RO, in a rating decision dated in June 1981, denied the 
veteran's claim for service connection for right ear hearing 
loss.  The RO found at that time that there was no evidence 
of record that demonstrated that the veteran had a current 
hearing loss disability to warrant service connection.  The 
veteran was notified of the RO's decision and did not appeal 
this determination to the Board.  The decision was, 
therefore, final, based upon the evidence then of record.  38 
U.S.C.A. §§ 7104(b), 7105 (West 2002); 38 C.F.R. §§ 20.1100, 
20.1105 (2003); 38 U.S.C.§§ 4005(c) (1976); 38 C.F.R. §§ 
3.104, 19.118, 19.153 (1981).

The evidence of record at the time of the June 1981 decision 
included the veteran's service medical records, which showed 
no treatment for, or diagnosis of, right ear hearing loss.  
Also of record was the April 1981 VA examination, showing the 
veteran had hearing within normal limits, bilaterally, at 
that time.

The June 1981 rating decision was final based upon the 
evidence then of record.  However, a claim will be reopened 
if new and material evidence is submitted.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a).  If the Board determines that the 
evidence is new and material, the case is reopened and 
evaluated in light of all the evidence, both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In making 
this determination, the Board must look at all of the 
evidence submitted since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  In the present 
case, this means that the Board must look at all the evidence 
submitted since the June 1981 rating decision, which was the 
final adjudication that disallowed the veteran's claim for 
service connection for right ear hearing loss.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  
See Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  Evidence 
that is solely cumulative or repetitious in character will 
not serve as a basis for reconsideration of a previous 
decision.  Moreover, Hodge stressed that under the regulation 
new evidence could be material if that evidence provided "a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge, supra, at 1363.

As noted above, the VCAA contains extensive provisions 
modifying procedures for the adjudication of all pending 
claims.  However, the requirement that new and material 
evidence must be presented in order to reopen a claim has not 
been altered.  See 38 U.S.C.A. § 5103A(f) (West 2002).  As to 
the other new regulations, since the request to reopen the 
veteran's claim was dated in May 2000, the regulations in 
effect prior to August 29, 2001, are for application.

As noted, an application to reopen the veteran's claim was 
received by the RO in May 2000.  The evidence added to the 
record since the June 1981 rating decision includes VA 
treatment and examination records.


Under 38 C.F.R. § 3.385 (2003), for the purposes of applying 
the laws administered by VA, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies at 500, 1000, 2000, 3000, 4000 Hz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies at 500, 1000, 2000, 3000, 
or 4000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.

The evidence added to the file, in the context of the attempt 
to reopen the claim of service connection for right ear 
hearing loss, essentially fails to address the inadequacies 
of the veteran's claim at the time of the prior denial in 
June 1981.  In this respect, the additional evidence 
submitted does not show that the veteran now has right ear 
hearing loss which qualifies as a disability under 38 C.F.R. 
§ 3.385.  The veteran's recent VA examination report shows 
that none of the pure tone thresholds in the veteran's right 
ear were 40 decibels or greater, only two of the veteran's 
frequencies had auditory thresholds of 26 decibels or 
greater, and the veteran's speech recognition on the Maryland 
CNC word test was 94 percent in the right ear.  All of those 
findings fail to qualify as a hearing disability under 
38 C.F.R. § 3.385.

Furthermore, VA outpatient treatment reports show that the 
veteran's right ear hearing thresholds were between 10 and 15 
decibels for all frequencies in April 2000.  The October 2001 
VA report actually showed an improvement in the veteran's 
right ear hearing, and April and October 2002 treatment 
records showed no change from the October 2001 report.  None 
of these results qualifies as a hearing disability under 
38 C.F.R. § 3.385.

In short, while the veteran's claims folder has some new 
evidence with respect to his hearing, the new evidence is not 
material, because it does not show that the veteran has a 
right ear hearing disability to warrant service connection 
under VA regulations.  Evidence showing a right ear hearing 
disability was likewise not present when the RO issued the 
June 1981 rating decision.


Consequently, the Board finds that the evidence received 
since the June 1981 rating decision regarding service 
connection for right ear hearing loss is cumulative of the 
evidence previously considered by the RO, and not 
sufficiently significant to warrant reconsideration of the 
merits of the claims on appeal.  As the evidence received 
since the June 1981 rating decision denying service 
connection is not new and material, it follows that the 
veteran's claim for right ear hearing loss may not be 
reopened.


ORDER

New and material evidence having not been submitted, the 
veteran's application to reopen the claim of service 
connection for right ear hearing loss is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



